DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,4,6-15,17 and 19-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morimoto (JP 2001-328023).  Regarding claims 1 and 14, Morimoto discloses a method and apparatus for automated trimming of a plurality of rings (5) in an end of a coil (2) in a trimming station (Figs. 7 and 10).  Morimoto discloses a vision system (CCD camera, [0020]) configured to identify the plurality of rings ([0020], lines 219-223) and to identify a position to cut the rings which is a predetermined length ([0016], lines 166-168) or a marked sample ([0025], lines 271-274).  Morimoto discloses one or more trimming mechanisms (16) carried on trimming heads (14) that cut the rings (5) at shearing positions ([0023], lines 250-256) to trim the rings (5).  Morimoto discloses a hook arrangement (3) that interfaces with the coil (2) for transferring the coil to a trimming area (space between trimming heads 14,15; Fig. 7).  The hook arrangement is configured to separate ends (rings 5) of the coil ([0021], lines 227-228). The trimming heads (14) are carried on movable supports (15; [0022], lines 239-245). Grossmann discloses that once the coil (2) is positioned in the trimming area (Fig. 1) the ends (5) of the coil are separated manually ([0016], lines 169-175) or automatically ([0020], lines 215-217) to expose the rings (Fig. 7) positioned within the trimming area.  Regarding claims 2 and 15, the hook arrangement (3) interfaces with a coil handling area (grip device 9; Fig. 7).  Regarding claims 4,6-8,17 and 19-21 Morimoto discloses a plurality of cameras (Fig. 6) for identification of an outline (profile) of the rings (5) to be cut on both sides of the coil, the cameras having a depth of field (imaging screen; [0020], lines 212-213,216-217).  Regarding claims 9-11 and 22-24, the trimming heads (14) are trimming robots which are movable on moving devices (15) on a rail (17) and include a hydraulic device (18) to open and close cutters (19).  Regarding claims 12,13,25 and 26, a hook assembly (1,3,4,9) is actuated to separate the coil (Fig. 7) to expose rings (5) ([0021], lines 216-217).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto in view of Schulte et al. (3,383,803).  Morimoto does not disclose screw rolls. Schulte teaches screw rolls (10,12,14) for conveying coils (S).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the hook conveying arrangement of Morimoto to include screw rolls as taught by Schulte in order to translate coils axially.
Claim(s) 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto in view of Kalkau et al. (2011/0239719).  Morimoto does not disclose that the CCD cameras are movably positioned on a rail.  Kalkau teaches [0059] that two ccd video cameras (250,260) are positioned to take image data of a coil (200) which is being produced. The cameras (250,260) are mounted on a mounting rail (255) which is movable [0060]. It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to place the cameras in the trimming system of Morimoto on a rail as taught by Kalkau in order to move the cameras in out of position for imaging.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725